                          Case 18-10512-CSS             Doc 561      Filed 11/16/18        Page 1 of 6



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )      Chapter 11
         In re:                                                      )
                                                                     )      Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                   )
                                                                     )      Jointly Administered
                                             Debtors.                )
                                                                     )

                        NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON NOVEMBER 19, 2018 AT 10:00 A.M. (ET)

         ADJOURNED MATTERS

         1.        [SEALED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of the
                   Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of Ankura
                   Trust Company, LLC as New Agent Under the Court-Approved Settlement Agreement
                   by and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance
                   Corp., and the Zohar III Controlling Class and (II) Granting Related Relief [D.I. 491;
                   10/23/18]

                   Related Documents:

                   A.      [REDACTED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of
                           the Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                           Ankura Trust Company, LLC as New Agent Under the Court-Approved
                           Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                           Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                           Granting Related Relief [D.I. 490; 10/29/18]

                   B.      Motion of Ankura Trust Company, LLC for Entry of Order Directing Fee
                           Schedule be Maintained Under Seal [D.I. 492; 10/29/18]

                   C.      [SEALED] Notice of Filing of Amended Exhibits to New Agent Agreement [D.I.
                           520; 11/1/18]

                   D.      [REDACTED] Notice of Filing of Amended Exhibits to New Agent Agreement
                           [D.I. 521; 11/1/18]


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
         2
             Amended matters are in bold.
01:23857921.4
                      Case 18-10512-CSS           Doc 561     Filed 11/16/18    Page 2 of 6



                Response Deadline:                     November 12, 2018 at 4:00 p.m. (ET); Extended to
                                                       December 3, 2018 for United States Trustee.

                Responses Received:                    None to date.

                Status:          This matter is adjourned to December 6, 2018 at 11:00 a.m. (ET).

         2.     Motion of Ankura Trust Company, LLC for Entry of Order Directing Fee Schedule be
                Maintained Under Seal [D.I. 492; 10/29/18]

                Related Documents:

                A.        [SEALED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of the
                          Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                          Ankura Trust Company, LLC as New Agent Under the Court-Approved
                          Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                          Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                          Granting Related Relief [D.I. 491; 10/23/18]

                B.        [REDACTED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of
                          the Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                          Ankura Trust Company, LLC as New Agent Under the Court-Approved
                          Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                          Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                          Granting Related Relief [D.I. 490; 10/29/18]

                C.        [SEALED] Notice of Filing of Amended Exhibits to New Agent Agreement [D.I.
                          520; 11/1/18]

                D.        [REDACTED] Notice of Filing of Amended Exhibits to New Agent Agreement
                          [D.I. 521; 11/1/18]

                Response Deadline:                     November 12, 2018 at 4:00 p.m. (ET)

                Responses Received:                    None to date. Extended for Patriarch to a date and
                                                       time to be determined.

                Status:          This matter is adjourned to December 6, 2018 at 11:00 a.m. (ET).

         MATTERS GOING FORWARD

         3.     Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 356;
                7/6/18]

                Related Documents:

                A.        Notice of Filing of Proposed Order Authorizing Use of Cash Collateral and
01:23857921.4

                                                          2
                     Case 18-10512-CSS       Doc 561      Filed 11/16/18    Page 3 of 6



                     Budget [D.I. 365; 7/12/18]

                B.   Notice of Filing of Proposed Interim Order Authorizing the Debtors’ Limited Use
                     of Cash Collateral [D.I. 378; 7/20/18]

                C.   Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 382;
                     7/23/18]

                D.   Notice of Hearing [D.I. 431; 8/21/18]

                E.   Second Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                     [D.I. 432; 8/22/18]

                F.   Notice of Filing of Amended Budget Regarding Second Interim Order
                     Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 469; 10/4/18]

                G.   Notice of Hearing [D.I. 471; 10/8/18]

                H.   Notice of Re-Scheduled Hearing Regarding Debtors’ Motion for Entry of an
                     Order Authorizing Use of Cash Collateral [D.I. 474; 10/11/18]

                I.   Patriarch’s Motion for an Order to File Under Seal Information Designated as
                     Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                     Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                J.   Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                     Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                     10/30/18]

                K.   [SEALED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                     Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                     Collateral [D.I. 505; 10/30/18]

                L.   [REDACTED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                     Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                     Collateral [D.I. 506; 10/30/18]

                M.   Third Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                     [D.I. 516; 11/1/18]

                N.   [SEALED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                     Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                     Order Authorizing Use of Cash Collateral [D.I. 537; 11/9/18]

                O.   MBIA Insurance Corporation’s Motion for an Order to File Under Seal
                     Information Designated Confidential in MBIA’s Reply to Patriarch’s Objection to
                     the Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral
01:23857921.4

                                                      3
                     Case 18-10512-CSS          Doc 561     Filed 11/16/18   Page 4 of 6



                      [D.I. 539; 11/9/18]

                P.    [REDACTED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                      Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 541; 11/9/18]

                Q.    Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                      Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                      Use of Cash Collateral [D.I. 543; 11/9/18]

                R.    Order Granting MBIA Insurance Corporation’s Motion for Leave to File a Late
                      Reply in Support of Debtors’ Motion for Entry of an Order Authorizing Use of
                      Cash Collateral [D.I. 549; 11/9/18]

                S.    Order Granting Zohar III Controlling Class for Leave to File Joinder and
                      Supplemental Response in Support of the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 550; 11/9/18]

                T.    Order, Pursuant to Local Rule 9006-1(d), Granting Debtors Leave and Permission
                      to File Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 551; 11/9/18]

                Response Deadline:          October 30, 2018 at 1:00 p.m. (ET)

                Responses Received:

                U.    Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                      Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                      500; 10/30/18]

                V.    [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                W.    [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                X.    Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                      Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                      for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

                Y.    Limited Statement and Response of U.S. Bank National Association, as Indenture
                      Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

                Z.    [SEALED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                      Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                      Patriarch’s Objection Thereto [D.I. 536; 11/9/18]
01:23857921.4

                                                        4
                      Case 18-10512-CSS           Doc 561     Filed 11/16/18    Page 5 of 6




                AA.       [REDACTED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                          Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                          Patriarch’s Objection Thereto [D.I. 540; 11/9/18]

                BB.       Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                          Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                          N/A; 11/9/18]

                CC.       The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of
                          an Order Authorizing Use of Cash Collateral [D.I. N/A; 11/9/18]

                Status:          The Debtors, Indenture Trustee, MBIA, Zohar III Controlling Class
                                 and Patriarch Stakeholders are working on a consensual form of cash
                                 collateral order. This matter is adjourned to December 6, 2018 at
                                 11:00 a.m. (ET). To the extent the parties agree on a form of order
                                 prior to December 6th, they will submit it under Certification of
                                 Counsel.

         4.     Patriarch’s Motion for an Order to File Under Seal Information Designated as
                Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                Related Documents:

                A.        [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                B.        [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                Response Deadline:                     November 13, 2018 at 4:00 p.m. (ET)

                Responses Received:                    None

                Status:          This matter is adjourned to December 6, 2018 at 11:00 a.m. (ET).

         5.     MBIA Insurance Corporation’s Motion for an Order to File Under Seal Information
                Designated Confidential in MBIA’s Reply to Patriarch’s Objection to the Debtors’
                Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 539; 11/9/18]

                Related Documents:

                A.        [SEALED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                          Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                          Patriarch’s Objection Thereto [D.I. 536; 11/9/18]

01:23857921.4

                                                          5
                      Case 18-10512-CSS       Doc 561     Filed 11/16/18      Page 6 of 6



                B.    [SEALED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                      Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 537; 11/9/18]

                C.    [REDACTED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                      Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                      Patriarch’s Objection Thereto [D.I. 540; 11/9/18]

                D.    [REDACTED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                      Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 541; 11/9/18]

                Response Deadline:                 November 13, 2018 at 4:00 p.m. (ET)

                Responses Received:                None

                Status:      This matter is adjourned to December 6, 2018 at 11:00 a.m. (ET).

         Dated: November 16, 2018           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                            /s/ Joseph M. Barry
                                            James L. Patton, Jr. (No. 2202)
                                            Robert S. Brady (No. 2847)
                                            Michael R. Nestor (No. 3526)
                                            Joseph M. Barry (No. 4221)
                                            Ryan M. Bartley (No. 4985)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253

                                            Counsel to the Debtors and Debtors in Possession




01:23857921.4

                                                      6
